ASSIGNMENT AGREEMENT

This Assignment is by and among International Media Acquisition Group, LLC,
("IMAG") a Delaware corporation, and Emergent Capital Corp. and Gustavson
Development Inc. ("Assignees"), made effective as of the 20th day of June, 2003.

Recitals

WHEREAS:

1. IMAG is a 100% owned subsidiary of InternetStudios, Inc. ("ISTO")

2. IMAG has entered into a Letter of Intent ("LOI") to acquire one hundred
percent (100%) of the membership interests of RKO Pictures LLC ("RKO").

3. Under the terms of the LOI, IMAG is obligated to make certain overhead
payments of RKO in the amounts of $125,000 (the "1st Overhead Payment") and
$250,000 (the "2nd Overhead Payment"). These Overhead Payments are classified as
Loans to RKO secured by Promissory Notes bearing interest at U.S. prime.

4. IMAG has made the 1st Overhead Payment and has received an executed
Promissory Note. Upon payment of the 2nd Overhead Payment, RKO will deliver an
additional Promissory Note

5. Assignees has agreed to lean IMAG sufficient funds to make the 2nd Overhead
Payment (the "Assignees Loan").

6. In consideration of this Loan, IMAG wishes to assign all of its rights, title
and interest in the Promissory Notes

Assignment

A. This Assignment is effective immediately upon receipt by IMAG of the
Assignees Loan.

B. Once effective, by this Assignment, for good and valuable consideration, IMAG
assigns to Assignees all of its interests, rights, and title in and to the
Promissory Notes, which are attached and incorporated as Exhibit A and B. The
parties agree that this assignment is unconditional and without recourse.

G. Assignees agrees to assign the Promissory Notes back to IMAG upon repayment
of the Assignees Loan.

Dated: June 20, 2003

International Media Acquisition Group, LLC:

/s/ Mark Rutledge

Gustavson Development Corp.

/s/ Signed

Emergent Capital Corp.

/s/ Signed